DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 02/10/2021.	
3.	Claims 13-22 are pending. Claims 13-22 are under examination on the merits. Claims 13-20 are amended. Claims 1-12 are cancelled. Claims 21-22 are newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 13-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 13-15, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillaspie et al. (US Pub. No. 2012/0160663 A1, hereinafter “Gillaspie”) in view of Pflitsch et al. (Sol–Gel Deposition of Chromium Doped Aluminium Oxide Films (Ruby) for Surface Temperature Sensor Application, Chem. Mater. 2008, 20, 2773–2778, hereinafter “Pflitsch”).  

Regarding claims 20-22, 13-14: Gillaspie teaches transparent conducting oxide films coating (Page 3, [0065]) formed by a composition, the composition comprising transparent conducting oxide being deposited as a thin film on to a substrate (Page 4, [0074]; Page 5, 
However, Pflitsch teaches a sapphire coating (Page 2778, right Col., 4. Summary and Conclusion, lines 3-8) formed by a composition chromium doped (0–7%) aluminum oxide films ɑ-Al2O3:Cr3+ (i.e., sapphire; Page 2773, Abstract, lines 1-3) coating on Si(100) substrate (Page 2775, left Col., 3.3. Material Formation from Drying the Sol, lines 1-3), wherein the amount of chromium is varied (chromium-to-alumium ratios between 0 and 0.067) in order to prepare differently doped films  (Page 2778, right Col., 4. Summary and Conclusion, lines 3-8) with benefit of producing thermographic phosphor (ruby) films, and on the one hand, the needed ɑ-phase of aluminum oxide is formed and on the other hand the used chemicals are rather
cheap, commercially available and easy to handle. One therefore has the benefit of rather cheap coatings that are obtained with a low-cost setup (Page 2774. Left Col. 1st para, lines 4-10). 
In an analogous art of sapphire thin film coated substrate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the transparent conducting oxide films coating by Gillaspie, st para, lines 4-10). 

Regarding claim 15: Gillaspie teaches the transparent conducting oxide films coating (Page 3, [0065]), wherein said substrate comprises at least one material with a Mohs value less than that of said sapphire (Page 4, [0079]). 

Regarding claim 21: Gillaspie teaches the transparent conducting oxide films coating (Page 3, [0065]), wherein said effective duration of time is no less than 30 minutes and no more than 10 hours (Page 6, [0091]). 

Regarding claim 22: Gillaspie teaches the transparent conducting oxide films coating (Page 3, [0065]), wherein the annealing temperature is approximately between 500°C and 850 °C (Page 5, [0090]; Page 6, [0092]). Gillaspie does not expressly teach the coated substrate has a surface hardness of approximately 6-7 Mohs, when the annealing temperature is approximately between 500° C and 850° C. 
However, since  the combination of Gillaspie in view of Pflitsch teaches substantially identical sapphire coating formed by a composition, the composition comprising sapphire being deposited as a sapphire thin film on to a substrate, and a doping element being a unique identifier of said sapphire coating for doping said sapphire thin film to form a doped sapphire thin film as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. a surface . 

8.	Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillaspie et al. (US Pub. No. 2012/0160663 A1, hereinafter “Gillaspie”) in view of Pflitsch et al. (Sol–Gel Deposition of Chromium Doped Aluminium Oxide Films (Ruby) for Surface Temperature Sensor Application, Chem. Mater. 2008, 20, 2773–2778, hereinafter “Pflitsch”) as applied to claim 20 above, and further in view of  Chaudhari et al. (Crystalline Al2O3 on buffered soda-lime glass bye-beam, Materials Letters,136, 407-410, 2014; hereinafter “Chaudhari”)

Regarding claims 16-19: The disclosure of Gillaspie in view of Pflitsch is adequately set forth in the paragraph 7 and is incorporated herein by reference. Gillaspie teaches the sputtering process continues until a transparent conducting metal oxide film of a desired thickness is grown on the substrate (Page 5, [0089]). Gillaspie in view of Pflitsch does not expressly teach said substrate is in a thickness of one or more orders of magnitude greater than a thickness of said doped sapphire thin film, wherein the thickness of said sapphire thin film is about 1/1000 of the thickness of said substrate, and wherein the thickness of said doped sapphire thin film is between 10 nm and 1000 nm, preferably between 10 nm and 100 nm.
rd paragraph, lines 1-4 to Page 408, left Col. 1st paragraph, lines 1-3) and at least one anneal process, wherein said sapphire coated substrate is annealed under an annealing temperature ranging between 500°C and 2040°C for an effective duration of time (Page 408, left Col., Material and methods, 1st paragraph, lines 1-2 to Page 408, right Col., Material and methods, 1st paragraph, lines 1-17), wherein said substrate comprises at least one material with a Mobs value less than that of said sapphire such as 3.2 mm thick regular soda lime glass (basically window glass), manufactured by Taiwan Glass in Taiwan (Page 408, left Col., Material and methods, 1st paragraph, lines 1-2 to Page 408, right Col., Material and methods, 1st paragraph, lines 1-17), and a thickness of said substrate (i.e., 3.2 mm thickness of soda lime glass) is of one or more orders of magnitude greater than a thickness of said sapphire thin film (i.e., 500 nm thickness layer of sapphire) (Page 408, left Col., Material and methods, 1st paragraph, lines 1-2 to Page 408, right Col., Material and methods, 1st paragraph, lines 1-17). 
Chaudhar teaches the method for coating sapphire composition onto substrate such as soda-lime glass (Page 407, Abstract, lines 1-6), wherein a thickness of said sapphire thin film (i.e., 500 nm thickness layer of sapphire) is about 1/1000 of a thickness of said substrate (i.e., 3.2 mm thickness of soda lime glass)(Page 408, left Col., Material and methods, 1st paragraph, lines 1-2 to Page 408, right Col., Material and methods, 1st paragraph, lines 1-17), wherein said sapphire thin film has the thickness between 150 nm and 600 nm (i.e., 500 nm thickness layer of sapphire) (Page 408, left Col., Material and methods, 1st paragraph, lines 1-2 to Page 408, right Col., Material and methods, 1st paragraph, lines 1-17) with benefit of providing the deposition of a continuous crystalline Al2O3 film on ordinary soda-lime glass via an extremely highly textured MgO buffer layer, using the ordinary electron-beam evaporation method. As a result, a highly crystalline thin-film of silicon may now be deposited on inexpensive Al2O3 
In an analogous art of sapphire thin film coated substrate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the transparent conducting oxide films coating by Gillaspie, so as to include said substrate is in a thickness of one or more orders of magnitude greater than a thickness of said doped sapphire thin film, wherein the thickness of said sapphire thin film is about 1/1000 of the thickness of said substrate, and wherein the thickness of said doped sapphire thin film is between 10 nm and 1000 nm, preferably between 10 nm and 100 nm as taught by Chaudhar, and would have been motivated to do so with reasonable expectation that this would result in providing the deposition of a continuous crystalline Al2O3 film on ordinary soda-lime glass via an extremely highly textured MgO buffer layer, using the ordinary electron-beam evaporation method. As a result, a highly crystalline thin-film of silicon may now be deposited on inexpensive Al2O3 buffered soda-lime glass for cost-effective photovoltaic and other electronic applications. In addition, our results have made possible a new kind of inexpensive and light-weight “sapphire glass” that can be used for display covers for smartphones etc. as suggested by Chaudhar (Page 407, Abstract, lines 1-6).  
Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate effective duration of deposition time for producing desirable thickness of sapphire thin film for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 
Response to Arguments
9.	Applicant’s arguments with respect to claims 13-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 








/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/16/2021